Name: Commission Regulation (EC) No 3105/93 of 10 November 1993 fixing the import levy on molasses
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 278/38 11 . 11 . 93Official Journal of the European Communities COMMISSION REGULATION (EC) No 3105/93 of 10 November 1993 fixing the import levy on molasses rate established during the reference period from 9 November 1993 as regards floating currencies, should be used to calculate the levies, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organization of the market in sugar ('), as last amended by Regulation (EEC) No 1 548/93 (2), and in particular Article 16 (8) thereof, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (3), and in particular Article 5 thereof, Whereas the import levy on molasses was fixed by Commission Regulation (EEC) No 1 693/93 (4), as last amended by Regulation (EEC) No 2878/93 (*) ; Whereas it follows from applying the rules and other provisions contained in Regulation (EEC) No 1693/93 to the information at present available to the Commission that the levy at present in force should be altered pursuant to Article 1 of this Regulation ; Whereas, in order to make it possible for the levy arrange ­ ments to function normally, the representative market Article 1 1 . The import levy referred to in Article 16 ( 1 ) of Regulation (EEC) No 1785/81 shall be fixed, in respect of molasses falling within CN codes 1 703 1 0 00 and 1703 90 00 to ECU 0,30 per 100 kilograms. 2. However, no import levy applies to OCT originating products according to Article 101 ( 1 ) of Council Decision 91 /482/EEC (6). Article 2 This Regulation shall enter into force on 11 November 1993 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 10 November 1993 . For the Commission Rene STEICHEN Member of the Commission (') OJ No L 177, 1 . 7 . 1981 , p. 4. 0 OJ No L 154, 25 . 6 . 1993 , p. 10 . (3) OJ No L 387, 31 . 12. 1992, p. 1 . (4) OJ No L 159, 1 . 7 . 1993 , p. 36. 0 OJ No L 262, 21 . 10 . 1993 , p . 50 . (6) OJ No L 263, 19 . 9 . 1991 , p. 1 .